     Case 2:18-cv-01631-JAM-JDP Document 68 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:18-cv-1631-JAM-EFB-PS
12                       Petitioner,
13           v.                                         ORDER DIRECTING PETITIONER TO FILE
                                                        SUPPLEMENTAL EVIDENCE
14    BRIAN TORRANCE,
15                       Respondent.
16

17          Petitioner United States of America filed this action seeking to enforce an Internal

18   Revenue Service (“IRS”) summons that had been served on respondent Brian Torrance

19   (“Torrance”). ECF No. 1. The government has moved for an order holding Torrance in contempt

20   and requesting the imposition of a $350 daily fine while Torrance remains in contempt. ECF No.

21   51. A hearing on the motion was held on October 8, 2020. ECF No. 66.

22          As discussed at the hearing, the record lacks any information about either the amount of

23   Torrance’s assessed tax liabilities or his financial resources. Without such information, it is

24   difficult to assess whether the requested daily fine is appropriate. See, e.g., United States v. Wen-

25   Bing Soong, No. C-13-4088-EMC, 2015 WL 5168756, at * 4 (N.D. Sept. 3, 2015) (finding

26   appropriate the imposition of a $1,000 daily fine on a married couple in light of the annual

27   revenue of their privately held corporation, which exceeded $200 million). Accordingly, the

28   government is hereby ordered to submit, within seven days, information regarding Torrance’s
                                                        1
     Case 2:18-cv-01631-JAM-JDP Document 68 Filed 10/15/20 Page 2 of 2


 1   assessed tax liabilities and any readily available information bearing on Torrance’s ability to pay
 2   the requested sanction. The information may be provided by a declaration, signed under penalty
 3   of perjury, and need not be supported by financial records.
 4          So ordered.
 5

 6        Dated: October 15, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
